Citation Nr: 1716739	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-20131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in February 2015 and remanded for additional development by a Veterans Law Judge (VLJ) other than the undersigned; it is now before the undersigned.   
 

FINDING OF FACT

The Veteran's service-connected disability does not require the regular aid and attendance of another person and does not render the Veteran housebound.  


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's medical records and lay statements are in the claims file and were reviewed in connection with her claim.  The Veteran was afforded VA examinations in March 2010 and June 2015 to assess her need for aid and attendance.  The June 2015 examination was ordered by the Board in a February 2015 remand in order to afford the Veteran an updated examination after she reported her condition had worsened.  She also submitted VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance examination reports completed by her treating physician in December 2009 and August 2011.  The reports of these examinations, especially when considered collectively, are adequate for adjudication purposes.  The examination reports reflective familiarity with the Veteran's medical and social history, take into account her lay statements regarding her condition, and provide the information needed to properly evaluate her need for aid and attendance such that additional examination is not required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Updated VA treatment records have been associated with the claims file.  VA's duty to assist is met. 

Legal Framework 

Entitlement to SMC based on a need for aid and attendance is established if the Veteran, as a result of a service-connected disability, is unable to care for herself and to attend to her own personal care without the need for regular aid and attendance.  38 U.S.C.A. § 1114(l).  "Need for aid and attendance" means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A claimant will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(b), (c).

Under 38 C.F.R. § 3.352(a), the following factors are considered in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress herself, or to keep herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed herself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establishes that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

Factual Background 

In her September 2009 claim, the Veteran states that she has multiple severe disabilities and is legally blind.  She also states that she is under the regular care of another person 24 hours a day.  At the outset, the Board notes that she is only service connected for a valvular heart disability.   

December 2008 and January 2009 VA treatment records establish that the Veteran is legally blind based on visual field testing and that her vision problems are due to her stroke.  

In November 2009, the Veteran clarified that she was not seeking service connection for blindness; rather, she was only claiming entitlement to aid and attendance.  The Board notes that the Veteran has filed a claim asserting that her stroke and blindness resulted from medical errors by her VA physician.  

In a December 2009 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran's physician listed the following conditions as relevant to the Veteran's potential need for aid and assistance: hypertension, diabetes mellitus, breast cancer, cerebral vascular accident, depression, osteoporosis, nephrotic syndrome, low back pain, IBS, and trigeminal neuralgia.  The examiner noted that the Veteran was legally blind.  She could feed herself, prepare her own meals with assistance (needed due to her vision impairment), and manage her own finances.  She did not require nursing home care.  She required assistance with medication management.  She had no restrictions on the use of her upper extremities, lower extremities, spine, neck, or trunk, although "mild spine pain" was noted.  She was able to leave home with an escort, needed due to her blindness.  

In a February 2010 VA examination to assess the severity of her service-connected valvular heart disability, she reported constant shortness of breath, worsening weakness, and dizziness.  She had anginal chest pain weekly.  She reported difficulty walking and needing assistance with daily living activities due to her blindness.  The examiner concluded that the Veteran had become much sicker and that her condition had deteriorated since her last examination.  The examiner stated that the Veteran's service-connected valvular heart disease should be considered a permanent disability.  
In a March 2010 VA aid and attendance examination, the Veteran reported blindness in her left eye and decreased vision in her right eye.  She denied any additional residuals of her stroke including motor or sensory problems.  Following examination, the examiner concluded that the Veteran is able to dress and undress herself, keep herself ordinarily clean and presentable, and to attend to the wants of nature unassisted.  She leaves home on a weekly basis and is able to travel as far as she was driven.  She occasionally requires the assistance of another person in attending to the ordinary of hazards of daily living, such as with cooking.  She only requires a cane for her vision and detection of objects in her path.  The examiner found that the Veteran's functional impairment consists only of her visual disturbance and resulting difficulties.  The examiner diagnosed her with cerebral vascular disease with multiple occlusions, status post acute cerebrovascular accident with resultant left homonymous hemianopia with legal blindness and stated that her current need for aid and attendance is related to her stroke and resulting visual loss. 
  
He further opined that it is less likely than not that her stroke was caused by or related to her service-connected valvular heart disease and cardiac arrhythmia.  The rationale was that she has, "multiple intracranial occlusions as well as carotid stenosis bilaterally.  The more likely etiology of her CVA (cerebrovascular accident/stroke) was atherosclerotic disease and not embolic from a cardiac source." 

In an August 2011 VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran's physician noted that she is legally blind, unable to prepare meals, requires medication management, relies on others for transportation due to her blindness, and uses ADA para transit to travel.  She uses an assistive device and is able to ambulate only "very limited" distances.  She is able to dress, bathe, and feed herself.  She manages her financial affairs and medication with assistance.  Her lower extremity function is limited by non-service-connected knee pain, diabetes, type II, and restless leg syndrome.  Her spine function is restricted by non-service-connected osteoporosis and lower back pain.  

A December 2014 VA treatment note shows that she underwent surgery for repair of left thumb tendon that she cut while trying to open glue.  A post-operative occupational therapy note stated that the Veteran functioned independently prior to her thumb injury.  The therapist added that the Veteran's current functioning is limited by the thumb injury and vision impairment, but that the Veteran was still independent with her activities of daily living.

In an April 2015 VA treatment record, the Veteran reported burning her right foot while cooking.  

Pursuant to the Board's February 2015 remand, the RO arranged for a VA aid and attendance examination in May 2015.  The examiner reported that the Veteran is not permanently bedridden, is not hospitalized, and can travel beyond her home.  The Veteran described a typical day as waking, drinking a cup of coffee, washing her face, walking her dogs, eating lunch, watching television, and going to bed.  A friend brings her to doctors appointments.  She had been told by her doctor to leave cooking to someone else, after cutting her thumb and burning her foot.  She reported being able to perform all self-care functions.  She reported dizziness, mild and occasional memory loss, and imbalance affecting the ability to walk.  She is able to walk without the assistance of another person only at home.  She uses a cane to walk and generally leaves home only for medical care.  Her corrected vision is not worse than 5/200 in both eyes.  [Note: the evidence of record shows that she is legally blind based on visual field testing].  

On examination, she was unable to state the amounts of her bills.  The examiner did not believe she was capable of managing her own financial affairs and stated that, due to her legal blindness, her son must handle her financial transactions.  The examiner noted that she is unable to arrange her medication in pill boxes due to her blindness, but that she is able to self-administer medication.  The examiner also stated that in case of an emergency, she would likely not be able to exit her residence if she fell or did not have her cane handy.   


Analysis 

Here, it is undisputed that the Veteran is blind for SMC purposes based on visual field testing from January 2009.  What remains necessary to substantiate her claim for aid and assistance is showing either that her blindness is due to a service-connected disability or, that as a result of her service-connected disability, she is so helpless as to be in need of regular aid and attendance after consideration of the 38 C.F.R. § 3.352(a) factors listed above.

The medical evidence of record including the December 2008 VA treatment records and the March 2010 VA examination report indicate that the Veteran's blindness is due to her stroke.  The March 2010 VA examiner was asked to describe any relation between her service-connected heart disability and her stroke in order to establish whether her blindness was due to a service-connected disability, i.e., if her service-connected heart disability caused her stroke, which in turn caused her blindness.  The examiner conducted a comprehensive review of her clinical records, considered her lay statements, and provided a negative nexus opinion regarding any relationship between her service-connected valvular heart disability and her stroke.  The Board finds this opinion highly probative as it was based on a thorough review of her clinical history and supported with a detailed rationale attributing her stroke to another cause.  There is no medical evidence of record that indicates that there is a relationship between the valvular condition and the stroke.  Because the preponderance of the evidence indicates that the Veteran's blindness is not due to her service-connected disability, the Board finds that entitlement to aid and attendance due to her blindness is not warranted.     

The preponderance of the evidence also indicates that, aside from limitations due to her blindness, the Veteran is not so helpless as to need the regular aid and attendance of another person due to her service-connected valvular heart disability.  The medical evidence of record shows that the Veteran is able to dress and undress herself, keep herself ordinarily clean and presentable, does not have the need for frequent adjustment of any prosthetic device, and is able to independently attend to the wants of nature.  
The evidence does show that she may have a reduced ability to protect herself from the hazards or dangers incident to her daily environment; however, this evidence indicates that this limitation is due to her blindness.  The March 2010 examiner concluded that the Veteran's limitations on her ability to protect herself from some hazards of daily living were due to her blindness.  The examiner also found that the Veteran was able to live alone with family nearby, dress herself, and leave home several times weekly.  In an April 2015 record, a VA therapist noted that the Veteran's functioning was limited due to her visual impairment, but that she was independent with her activities of daily living.  The May 2015 VA examiner noted that the Veteran had nearly constant imbalance, but that she was able to walk independently within her house, that she used a cane for stability, and that she was able to perform all self-care functions.    

Notably, none of the VA examiners opined that she was unable to perform any self-care activities due to her service-connected disability.  Rather, the evidence overwhelming shows that her major limitations including preparing meals, managing finances and medications, leaving home alone, and protecting herself from incidental daily hazards are due to her visual impairment and not related to her service-connected disability.  

There is evidence that she is short of breath, weak, and fatigued due to her service-connected heart condition; however, there is also evidence, discussed in detail above, that she is able to dress, undress, keep herself clean, feed herself, and attend to the wants of nature.  In her most recent examination, she described functioning independently in terms of dressing, bathing, and moving within her house, and walking her dog and going to appointments with assistance.  There is no evidence that she requires regular assistance to protect herself from the hazards or dangers of daily living as a result of physical or mental incapacity linked to these residuals of her service-connected disability.  There is no evidence that she has been in a nursing home.  Taken together, the Board finds that this evidence does not establish that she is so helpless as to be in need of the regular aid and assistance of another person due to symptoms of her service-connected disability.  


In summary, the evidence shows that the Veteran does have some limitations due to her service-connected disability, but the Board finds these limitations do not establish the Veteran's need for the regular aid and attendance of another person as contemplated in the pertinent regulation.  She has additional limitations imposed by her blindness, but cannot claim eligibility for aid and attendance due to these limitations because she is not currently service connected for her blindness or for her stroke.  

While the evidence of record indicates that the Veteran's blindness/CVA is not related to her service-connected disability, the Board notes that no claim has been filed for those disabilities at this time, aside from the claim regarding medical error.  If, for example, the Veteran believes that her CVA or blindness may be related to her service-connected disability, she may submit a claim for entitlement to those benefits.  



ORDER

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


